          Case 1:19-cv-04009-GBD Document 26 Filed 08/14/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORI(
--------------------------------------------------------------------------X
LUIS ALBERTO RIV AS FRANCO,


                                   Plaintiff,
                 -against-



P & S SELECT FOODS INC. (d/b/a "P & S SELECT
FOODS INC.), RAY MILLAN, GARY LANGSAM,                                         SO ORDERED:
ANTHONY MILLAN and RAY MILLAN JR.,
                                                                                                         8. Y<l't~
                                   Defendants.                                                 . Daniels, U.S,O.J.
---------------------------------------------------------------------------X
                                                                                                  ~UG 1 4 20'9
TO:     The Clerk of the Court and to                                          Dated:_..:..::_:_-----
        All Parties and Counsel Of Record

         PLEASE TAKE NOTICE THAT Lisa B. Lia is no longer associated with the Law
Offices of Edmond J. Pryor and should be removed from the Court's service list with respect to
this action. The Law Offices of Edmond J. Pryor continues to serve as counsel for P&S Select
Foods Inc., Ray Millan, Gary Langsam, Anthony Millan and Ray Millan Jr. tlu·ough its attorneys
listed below, and all future correspondence and papers in this action should continue to be
directed to them.


Dated: August 13, 2019                                        Law Offices of Edmondt~1y. or



                                                              Edmond J. Pryor     f
                                                                                    ~¾ / ..
                                                                                              )
                                                                                                     -
                                                                                              "'),:~·=     '

                                                              John L. Parker      1
                                                              Attorneys for Defendants
                                                              292 City Island Avenue
                                                              Bronx, New York 10464
                                                              (718) 829- 0222
